 Case 14-50069-rlj13 Doc 77 Filed 06/06/19             Entered 06/06/19 10:04:51         Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

In re:                                                      Case No. 14-50069
         JAMES MICHAEL MCCUTCHEON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Robert B. Wilson, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2014.

         2) The plan was confirmed on 06/26/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/21/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2016, 11/03/2017, 03/03/2018, 08/30/2018.

         5) The case was completed on 02/21/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,400.00.

         10) Amount of unsecured claims discharged without payment: $18,760.47.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 14-50069-rlj13 Doc 77 Filed 06/06/19              Entered 06/06/19 10:04:51                Page 2 of 4




Receipts:

       Total paid by or on behalf of the debtor              $31,980.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $31,980.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,200.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,993.14
    Other                                                                  $151.05
TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,344.19

Attorney fees paid and disclosed by debtor:                 $700.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ANDREWS FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE                     Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE BANK (USA) NA       Unsecured      1,928.00       1,928.80        1,928.80      1,928.80         0.00
CHASE                           Unsecured           0.00           NA              NA            0.00        0.00
DFAS-IN-FYFS MAIL STOP: 108     Unsecured           0.00           NA              NA            0.00        0.00
EXECUTIVE CREDIT BUREAU         Unsecured           0.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       1,795.82        1,795.82        365.35         0.00
INTERNAL REVENUE SERVICE        Priority      14,000.00     13,386.25        13,386.25     13,386.25         0.00
KESSLER FEDERAL CREDIT UNION    Secured       23,949.00     24,135.24        24,135.24      4,534.15    1,441.77
KESSLER FEDERAL CREDIT UNION    Secured       13,324.00            NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured      4,419.00            NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
KESSLER FEDERAL CREDIT UNION    Unsecured           0.00           NA              NA            0.00        0.00
LUBBOCK CENTRAL APPRAISAL DIS   Secured        3,923.35       4,204.87        4,204.87           0.00        0.00
MICHAEL J. SCOTT, PC            Unsecured           0.00           NA              NA            0.00        0.00
MILITARY STAR                   Unsecured           0.00           NA              NA            0.00        0.00
MORTGAGE SERVICE CENTER         Unsecured           0.00           NA              NA            0.00        0.00
NISSAN MOTOR ACCEPTANCE         Unsecured           0.00           NA              NA            0.00        0.00
OCWEN LOAN SERVICING, LLC       Secured      199,023.00            NA              NA            0.00        0.00
OMNI FINANCIAL SERVICES         Unsecured           0.00           NA              NA            0.00        0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured      1,543.00       1,543.84        1,543.84      1,543.84         0.00



UST Form 101-13-FR-S (09/01/2009)
Case 14-50069-rlj13 Doc 77 Filed 06/06/19              Entered 06/06/19 10:04:51               Page 3 of 4




Scheduled Creditors:
Creditor                                      Claim           Claim         Claim       Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed        Paid          Paid
RS CLARK & ASSOCIATES           Unsecured      2,824.00              NA           NA            0.00        0.00
SECURITY FINANCE                Unsecured           0.00             NA           NA            0.00        0.00
SECURITY FINANCE                Unsecured           0.00             NA           NA            0.00        0.00
SUN LOAN COMPANY                Unsecured           0.00             NA           NA            0.00        0.00
TEXAS CHILD SUPPORT DISBURSEM   Priority       2,449.00         2,435.65     2,435.65      2,435.65         0.00
TEXAS CHILD SUPPORT DISBURSEM   Unsecured      4,073.00              NA           NA            0.00        0.00
TINKER FEDERAL CREDIT UNION     Unsecured           0.00             NA           NA            0.00        0.00
USAA SAVINGS BANK               Unsecured      1,014.00              NA           NA            0.00        0.00
WESTMARK REALTORS               Unsecured      5,000.00              NA           NA            0.00        0.00
WORLD FINANCE CORP              Unsecured           0.00             NA           NA            0.00        0.00
WORLD FINANCE CORP              Unsecured           0.00             NA           NA            0.00        0.00
YES FINANCE                     Unsecured           0.00             NA           NA            0.00        0.00
YES FINANCE                     Unsecured           0.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00                $0.00
      Mortgage Arrearage                                    $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                          $24,135.24             $4,534.15            $1,441.77
      All Other Secured                                 $4,204.87                 $0.00                $0.00
TOTAL SECURED:                                         $28,340.11             $4,534.15            $1,441.77

Priority Unsecured Payments:
       Domestic Support Arrearage                       $2,435.65            $2,435.65                  $0.00
       Domestic Support Ongoing                             $0.00                $0.00                  $0.00
       All Other Priority                              $13,386.25           $13,386.25                  $0.00
TOTAL PRIORITY:                                        $15,821.90           $15,821.90                  $0.00

GENERAL UNSECURED PAYMENTS:                                $5,268.46          $3,837.99                 $0.00


Disbursements:

       Expenses of Administration                              $6,344.19
       Disbursements to Creditors                             $25,635.81

TOTAL DISBURSEMENTS :                                                                         $31,980.00




UST Form 101-13-FR-S (09/01/2009)
 Case 14-50069-rlj13 Doc 77 Filed 06/06/19              Entered 06/06/19 10:04:51           Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/06/2019                             By:/s/ Robert B. Wilson
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
